STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re: A.W.
                                                                               FILED
                                                                             May 22, 2017
No. 16-1172 (Nicholas County 16-JA-22)                                       RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA


                              MEMORANDUM DECISION
        Petitioner Mother F.W., by counsel John C. Anderson II, appeals the Circuit Court of
Nicholas County’s November 2, 2016, order terminating her parental rights to nine-month-old
A.W.1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel
S.L. Evans, filed its response in support of the circuit court’s order. The guardian ad litem
(“guardian”), Julia R. Callaghan, filed a response on behalf of the child also in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in terminating her
parental rights.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In 2014, the DHHR filed an abuse and neglect petition against petitioner alleging that her
drug abuse affected her ability to appropriately care for a previously born child. This earlier child
was experiencing symptoms of withdrawal upon his birth. While petitioner successfully
completed an improvement period, she ultimately voluntarily relinquished her parental rights to
this child.

        On February 26, 2016, petitioner gave birth to A.W. The DHHR filed a petition for abuse
and neglect based upon the prior relinquishment of her parental rights. During the ensuing
investigation, petitioner acknowledged the prior proceedings and admitted that she was “addicted
to drugs to the extent that her parenting skills [were] impaired to a degree that pose[d] an
imminent risk[.]” Several months later, the circuit court held an adjudicatory hearing during
which petitioner admitted to the allegations of abuse and neglect as alleged in the petition.
Accordingly, the circuit court granted petitioner an improvement period. The terms and
conditions of the improvement period required petitioner to remain drug and alcohol free, to

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).
                                                 1


submit to random drug screens, to attend parenting and adult life skills classes, and to undergo a
psychological evaluation.

        In July of 2016, the circuit court held a review hearing. In August of 2016, petitioner was
evaluated in the office of Dr. Timothy Saar, a licensed psychologist. In the resulting
psychological report, petitioner’s prognosis was listed as “extremely poor to non-existent.” The
following month, the circuit court held a dispositional hearing during which it heard testimony
from multiple witnesses. According to a DHHR worker, approximately two weeks after
petitioner was granted an improvement period, she overdosed and had to be resuscitated, while
the child was in her care. The worker further testified that petitioner enrolled in a substance
abuse treatment program, but relapsed on heroin on June 16, 2016; that she provided two diluted
drug screens since her overdose; that she produced a preliminary positive drug test for
benzodiazepine; and that she failed to remedy her drug problem from the prior proceedings.
Additionally, the circuit court heard evidence from Dr. Beverly Branson, a licensed psychologist
that petitioner’s ability to parent or improve her ability to parent was “extremely poor to non­
existent.” Dr. Branson also noted that petitioner overdosed and relapsed during the current
proceedings, and has failed to address her substance abuse which was present during the prior
proceedings.

        Petitioner testified at the dispositional hearing that she used heroin during her drug
treatment plan and she failed to inform the DHHR or Dr. Branson of the relapse. Petitioner also
admitted that she did not comply with the other terms of her improvement period. By order
entered November 2, 2016, the circuit court found that there was no reasonable likelihood that
petitioner could substantially correct the issues of abuse and neglect in the near future and
terminated her parental rights.2 This appeal followed.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).



       2
        According to the guardian, as of the filing of her response brief, the child’s non-
offending father was granted full care, custody, and control of A.W. with a permanency plan to
remain in his care.
                                                2


Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Further, our case law is clear that
“in the context of abuse and neglect proceedings, the circuit court is the entity charged with
weighing the credibility of witnesses and rendering findings of fact.” In re Emily, 208 W.Va.
325, 339, 540 S.E.2d 542, 556 (2000) (citing Syl. Pt. 1, in part, In re Travis W., 206 W.Va. 478,
525 S.E.2d 669 (1999)); see also Michael D.C. v. Wanda L.C., 201 W.Va. 381, 388, 497 S.E.2d
531, 538 (1997) (stating that “[a] reviewing court cannot assess witness credibility through a
record. The trier of fact is uniquely situated to make such determinations and this Court is not in
a position to, and will not, second guess such determinations.”).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
to A.W. based on her drug use. We strongly disagree. West Virginia Code § 49-4-604(a)(6)
provides that circuit courts are directed to terminate parental rights upon finding that there is “no
reasonable likelihood that the conditions of neglect or abuse can be substantially corrected in the
near future” and that termination is necessary for the children’s welfare. Under West Virginia
Code § 49-4-604(c)(3), “no reasonable likelihood that conditions of neglect or abuse can be
substantially corrected” exists when “[t]he abusing parent . . . ha[s] not responded to or followed
through with a reasonable family case plan or other rehabilitative efforts[.]” We have also held
that “[t]ermination . . . may be employed without the use of intervening less[-]restrictive
alternatives when it is found that there is no reasonable likelihood . . . that conditions of neglect
or abuse can be substantially corrected.” Syl. Pt. 7, in part, In re Katie S., 198 W.Va. 79, 479
S.E.2d 589 (1996).

        In this case, the evidence clearly supported the circuit courts finding that there was no
reasonable likelihood that the conditions of neglect or abuse could be substantially corrected in
the near future. During the dispositional hearing, the circuit court heard evidence that while
petitioner successfully completed an improvement period in a prior abuse and neglect proceeding
involve drug abuse, she continued to use drugs in the current proceedings. The circuit court also
heard testimony that approximately two weeks after petitioner was granted an improvement
period in this case, she overdosed on drugs and had to be resuscitated, while the child was in her
care. The circuit court also heard testimony that while petitioner enrolled in a substance abuse
treatment program, she relapsed on heroin on June 16, 2016; that she provided two diluted drug
screens since her overdose; and that she produced a preliminary positive drug test for
benzodiazepine. Furthermore, it is undisputed that petitioner admitted that she did not comply
with the terms and conditions of her improvement period. For these reasons, the circuit court was
required to terminate petitioner’s parental rights upon these findings pursuant to West Virginia
Code § 49-4-604(a)(6).

       For the foregoing reasons, we hereby affirm the circuit court’s November 2, 2016, order.


                                                                                          Affirmed.


ISSUED: May 22, 2017




                                                 3


CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                    4